 1
                                                              J S -6
 2
 3
4
 5
 6
 7
 8                   UNITED STATES DISTRICT COURT
 9            FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   THE BOARD OF TRUSTEES, in their    Case No. 8:19-cv-02117-JWH-ADSx
       capacities as Trustees of the
12     OPERATING ENGINEERS
       LOCAL 501 SECURITY FUND,         JUDGMENT
13
               Plaintiff,
14
         v.
15
     COUNTY OF ORANGE,
16
               Defendant.
17
     COUNTY OF ORANGE,
18
               Third-Party Plaintiff,
19
         v.
20
     THE INTERNATIONAL UNION OF
21     OPERATING ENGINEERS,
       LOCAL 501, AFL-CIO,
22
               Third-Party Defendant.
23
24
25
26
27
28
 1         In accordance with the “Order on Cross-Motions for Summary Judgment
 2   [ECF Nos. 38 & 39] and Third-Party Defendant’s Motion to Dismiss Third-
 3   Party Complaint [ECF Nos. 36 & 37]” entered in the above-captioned action on
4    May 5, 2021,1 and pursuant to Rule 58 of the Federal Rules of Civil Procedure,
 5   IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment
 6   is entered as follows:
 7         1.     This Court has personal jurisdiction over the parties and subject
 8   matter jurisdiction over the above-captioned action pursuant to 28 U.S.C.
 9   § 1331.
10         2.     Plaintiff THE BOARD OF TRUSTEES, in their capacities as
11   Trustees of the OPERATING ENGINEERS LOCAL 501 SECURITY FUND
12   (“Plaintiff”) is entitled to audit the records of Defendant and Third-Party
13   Plaintiff COUNTY OF ORANGE (the “County”) in accordance with the Trust
14   Agreement; final judgment is hereby entered in FAVOR of Plaintiff on its
15   Complaint,2 and AGAINST the County, on that basis. To the extent that
16   Plaintiff requests any other form of relief on its Complaint, including any
17   potential remedies arising from the audit or the outcome of the audit (including
18   attorney’s fees arising from the audit), such request is DENIED without
19   prejudice as not ripe and premature.
20         3.     The County’s claims against Third-Party Defendant
21   INTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL 501,
22   AFL-CIO set forth in the County’s Third-Party Complaint3 are DISMISSED
23   without prejudice.
24         4.     The parties are DIRECTED to file any motion for attorney’s fees
25   arising from the above-captioned action no later than 14 days after the entry of
26
     1
           ECF No. 58.
27   2
           ECF No. 1.
28   3
           ECF No. 28.

                                             -2-
 1   this Judgment, in accordance with Rule 54(d)(2)(B)(i) of the Federal Rules of
 2   Civil Procedure. The parties are also DIRECTED to comply with L.R. 7-3 in
 3   connection with any post-judgment motion.
4          5.    Except as expressly set forth above, to the extent that any party
 5   requests any other form of relief, such request is DENIED.
 6         IT IS SO ORDERED.
 7
 8   Dated: June 2, 2021
                                           John W. Holcomb
 9                                         UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           -3-
